Citation Nr: 1760515	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disability, for compensation purposes.

2. Entitlement to service connection for a dental disability, for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960 and from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its decision, the RO decided that it had received new and material evidence to reopen a previously denied claim for service connection for a dental disability, and then denied the reopened claim.  The Veteran timely appealed that decision to the Board.  

In September 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the videoconference hearing, the Veteran's representative requested that, even if the Veteran is not eligible to receive monetary compensation for his current dental disability, he should at least be allowed to receive dental treatment from VA facilities.  A claim for service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2017).  See Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VAMC.  See 38 C.F.R. §§ 17.161, 19.9(b) (2017).  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a dental disability, for compensation purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In April 2004, the RO denied service connection for dental disability for compensation purposes; the Veteran did not appeal that decision nor did he submit new and material evidence within one year.

2. Evidence submitted since the April 2004 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish service connection for a dental disability for compensation purposes.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability for compensation purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2003, the Veteran submitted a written application for compensation for dental problems.  The RO denied the claim in an April 2004 rating decision.  At that time, the available evidence consisted of the Veteran's application for benefits, and post-service outpatient records from a VA Medical Center.  No post-service dental records were available and the only information the Veteran provided in his application was that all of his teeth had been pulled in 1958, during his active duty service, and that he associated pain, headaches and sores with the missing teeth.

Because the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the denial of his original claim for service connection for a dental disability, the April 2004 decision is final.  See 38 U.S.C.A. § 7105.

Since the April 2004 rating decision, the Veteran submitted hearing testimony and a letter from a dentist in private practice.  At the hearing, the Veteran said that, during surgery to remove his teeth in 1958, the dentist physically broke part of his jaw.  According to the Veteran, the damage to his jaw prevented his dentures from fitting properly.  According to the dentist's letter, the Veteran's mandibular arch was insufficient to support a lower denture and mandibular bone grafting would be needed before new denture fabrication could succeed.

Certain dental and oral conditions listed in 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla, may establish service connection for compensation purposes.  Compensation is also available for loss of teeth, if the teeth were lost due to loss of substance of the body or substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).    

The Veteran's hearing testimony and the letter from his dentist suggest that his maxilla or mandible may have been damaged during his in-service tooth extractions.  Because similar evidence was not available to agency decisionmakers in April 2004, the new evidence is new and material and the previously denied claim for service connection for a dental disability will be reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a dental disability, for compensation purposes.  The appeal is allowed to that extent.


REMAND

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service-connected solely for the purpose of establishing eligibility outpatient dental treatment purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

As the Board mentioned in its analysis of the reopening issue, the Veteran has testified that, during an in-service extraction of his teeth, the dentist performing the extractions damaged his maxilla or mandible.  The April 2012 letter from a private dentist suggests that an abnormality of the mandibular arch currently exists.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any dental disability for which compensation is available.  Under these circumstances, the Board finds that a VA examination is required to fulfill the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for a dental disability, including, but not limited to all of records of the Veteran's treatment by the dentist who wrote a letter on the Veteran's behalf in April 2012.

2. After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA dental examination.  The VA examiner should review all available dental records, including the records of dental treatment in service and any new records obtained as a result of the development requested above.  After completing his or her review of the records and after the in-person dental examination, the examiner should provide a written report describing all current dental disabilities.  The report should respond to the following questions:  

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current dental disorder includes the loss of teeth due to the loss of substance of the body of the maxilla or mandible?

(b) If the examiner provides a positive answer to question (a), is it at least as likely as not (50 percent probability or more) that the loss of substance of the body of the maxilla or mandible is due to trauma or osteomyelitis?
Alternatively, is the loss of substance of the body of the maxilla or mandible due to the loss of the alveolar process as a result of periodontal disease?

(c)  Is it at least as likely as not (50 percent probability or more) that any current dental disability identified by the examiner had its onset in service.  

The examiner should provide a complete rationale for all opinions provided.  In his or her report, the examiner should discuss the Veteran's September 2017 hearing testimony, in which he indicated that the dentist who extracted his teeth during service damaged his jaw and the April 2012 letter of the Veteran's private dentist indicating that there was insufficient mandibular arch to support a lower denture.  

3. After completing any additional development deemed necessary, readjudicated the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


